Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 1 of 13 Page ID #388




                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ILLINOIS

  AMY JETT, individually and on behalf of all )
  others similarly situated,                  )
                                              )
          Plaintiff,                          )
                                              )
          v.                                  )                  Case No.     18-cv-1366-SMY
                                              )
  WARRENTECH CORPORATION and AMT )
  WARRANTY CORPORATION,                       )
                                              )
          Defendants.                         )

                                                ORDER

  DALY, Magistrate Judge:

         This is a proposed class action in which Plaintiff, Amy Jett, alleges violations of the Illinois

  Consumer Fraud and Deceptive Business Practices Act and other state common law claims against

  Defendants for purportedly routinely failing to provide purchasers of warranty plans known as

  extended service plans (“ESPs”) any benefits or services under the plans when the products fail

  during the original manufacturer’s warranty.        Relevant to her claims, Plaintiff alleges she

  purchased an ESP sold by Defendants to provide coverage for a refrigerator she bought from

  retailer H.H. Gregg. According to Plaintiff, contrary to the terms of the ESP, Defendants refused

  to assist or pay for the repair or replacement of her refrigerator after it suffered an apparent

  manufacturing defect and became inoperable shortly after purchase.

         This matter has been referred to the undersigned to address Plaintiff’s Motion to Compel

  Defendants’ Initial Disclosures and Answers to Plaintiff’s Interrogatories and Requests for

  Production (Doc. 43). Defendants responded on March 24, 2020, and the Court held a telephonic

  motion hearing on April 21, 2020. The parties were ordered to meet-and-confer, Defendants were

                                             Page 1 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 2 of 13 Page ID #389




  directed to serve supplemental written discovery responses, and, if any disputes remained, the

  parties were directed to notify the Court.

         The Court was notified by the parties on June 2, 2020 that disputes concerning Defendants’

  responses to Plaintiff’s requests for production of documents remained. The undersigned held a

  discovery dispute conference on June 4, 2020. The Court heard argument from the parties, and

  rules as follows on the requests for production of documents at issue.

                                                Discussion

  Request for Production No. 3: Plaintiff seeks all documents referring to Defendants’ retention

  or preservation policies, practices, or productions and their implementation, including but not

  limited to the communication of such policies, practices or produces to Defendants’ agents and

  employees.

         During the June 4, 2020 discovery dispute conference, the parties agreed to limit the scope

  of this request and Defendants agreed to provide document within that scope. Defendants shall

  provide said documents by July 10, 2020.

  Request for Production No. 4: Plaintiff seeks all documents that may support any opposition

  Defendants may have to Plaintiff’s motion for class certification.

         Defendants’ objection is SUSTAINED.            Defendants are reminded of their duty to

  supplement under Federal Rule of Civil Procedure 26(e).

  Request for Production No. 5: Plaintiff seeks all communications relating to the subject matter

  of this litigation and the allegations of the complaint, including but not limited to all

  communications by and between Defendants and Plaintiff or any other putative class member.

  Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN PART

  AND OVERRULED IN PART.
                                               Page 2 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 3 of 13 Page ID #390




         As written, this request is overly broad and fails to identify the boundaries of relevancy in

  this lawsuit. As such, the Court finds it necessary to address the proper scope of discovery. The

  scope of discovery is set forth in Rule 26(b)(1) of the Federal Rules of Civil Procedure. The

  current language of the Rule provides:

              Unless otherwise limited by court order, the scope of discovery is as follows:
              Parties may obtain discovery regarding any nonprivileged matter that is
              relevant to any party’s claim or defense and proportional to the needs of the
              case, considering the importance of the issues at stake in the action, the amount
              in controversy, the parties’ relative access to relevant information, the parties’
              resources, the importance of the discovery in resolving the issues, and whether
              the burden or expense of the proposed discovery outweighs its likely benefit.
              Information within this scope of discovery need not be admissible in evidence
              to be discoverable.

         The Supreme Court has cautioned that the requirement under Rule 26(b)(1) that the

  material sought in discovery be “relevant” should be firmly applied, and the district courts should

  not neglect their power to restrict discovery where necessary. Herbert v. Lando, 441 U.S. 153,

  177 (1979); see also Balderston v. Fairbanks Morse Engine Div. of Coltec Indus., 328 F.3d 309,

  320 (7th Cir. 2003). However, “relevancy” for discovery purposes is construed broadly to

  encompass matters that bear on, or reasonably could lead to other matters that could bear on, any

  issue in the case. Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351 (1978) (citing Hickman

  v. Taylor, 329 U.S. 495, 501 (1947)). “Relevance is not inherent in any item of evidence, but

  exists only as a relation between an item of evidence and the matter properly provable in the case.”

  Miller UK Ltd. v. Caterpillar, Inc., 17 F.Supp.3d 711, 722 (N.D. Ill. Jan. 6, 2014) (citation

  omitted).

         With regard to this action, the Court finds the proper scope of discovery is limited to

  Plaintiff’s claims that Defendants sold extended service plans for household appliances that either

  lacked or provided insufficient coverage for products that fail during the original manufacturer’s
                                            Page 3 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 4 of 13 Page ID #391




  warranty. Accordingly, Defendants shall supplement their response to this request, but said

  supplement shall be limited to those communications that address ESPs for household appliances

  for which complaints were made that coverage was lacking or insufficient during the original

  manufacturer’s warranty 1 . Defendants’ objection on the basis of privilege is SUSTAINED,

  provided any documents withheld under said objection are documented in a privilege log.

  Request for Production No. 6: Plaintiff seeks all communications relating to the subject matter

  of this litigation and the allegations of the Complaint, including but not limited to all

  communications between Defendants and any retailer, wholesaler, or other seller of ESPs.

           Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to those communications that address ESPs for

  household appliances for which complaints were made that coverage was lacking or insufficient

  during the original manufacturer’s warranty. Defendants’ objection on the basis of privilege is

  SUSTAINED, provided any documents withheld under said objection are documented in a

  privilege log.

  Request for Production No. 7: Plaintiff seeks all communications relating to the subject matter

  of this litigation, the allegations of the complaint, or the substantially similar complaints of class

  members, including but not limited to all communications between Defendants and any

  government agency.

           Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this


  1
    As set forth in Plaintiff’s requests, the relevant time period for the production of documents is January 1, 2012 to the
  present (see Doc. 43-2 at 6).
                                                      Page 4 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 5 of 13 Page ID #392




  request, but said supplement shall be limited to those communications that address ESPs for

  household appliances for which complaints were made that coverage was lacking or insufficient

  during the original manufacturer’s warranty. Defendants’ objection on the basis of privilege is

  SUSTAINED, provided any documents withheld under said objection are documented in a

  privilege log.

  Request for Production No. 8: Plaintiff seeks all communications relating to the subject matter

  of this litigation and the allegations of the complaint, including but not limited to all

  communications between Defendants and insurance regulators.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to those communications that address ESPs for

  household appliances for which complaints were made that coverage was lacking or insufficient

  during the original manufacturer’s warranty. Defendants’ objection on the basis of privilege is

  SUSTAINED, provided any documents withheld under said objection are documented in a

  privilege log.

  Request for Production No. 9: Plaintiff seeks all documents referring or relating to the sale of

  the extended service plans described in the complaint, including but not limited to sales orders,

  purchase orders, cancellations, returns, refunds, receipts, communications, product brochures and

  advertising materials, guides, instructions or disclosures.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to those documents that relate to ESPs for household

  appliances for which complaints were made that coverage was lacking or insufficient during the
                                         Page 5 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 6 of 13 Page ID #393




  original manufacturer’s warranty.      Defendants’ objection on the basis of privilege is

  SUSTAINED, provided any documents withheld under said objection are documented in a

  privilege log.

  Request for Production No. 10: Plaintiff seeks all documents referring or relating to the

  processing or handling of claims made under or pursuant to the terms of any ESP sold or issued by

  Defendants or their agents.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to those communications that address the processing

  or handling of claims made under or pursuant to the terms of ESPs for household appliances.

  Defendants’ objection on the basis of privilege is SUSTAINED, provided any documents

  withheld under said objection are documented in a privilege log.

  Request for Production No. 11: Plaintiff seeks all documents relating to Defendants’ policies

  and procedures for documenting, recording or responding to consumer complaints, claims or

  inquires regarding ESPs, including but not limited to complaints regarding ESPs.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to those documents that address ESPs for household

  appliances. Defendants’ objection on the basis of privilege is SUSTAINED, provided any

  documents withheld under said objection are documented in a privilege log.

  Request for Production No. 12: Plaintiff seeks all consumer complaints, claims or inquiries, or

  records thereof, regarding the product described in the complaint, including but not limited to

  applicability or coverage relating to ESPs.
                                             Page 6 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 7 of 13 Page ID #394




          Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to those consumer complaints, claims or inquiries that

  address ESPs for household appliances for which complaints were made that coverage was lacking

  or insufficient during the original manufacturer’s warranty. Defendants’ objection on the basis of

  privilege is SUSTAINED, provided any documents withheld under said objection are documented

  in a privilege log.

  Request for Production No. 13: Plaintiff seeks all surveys, questionnaires, studies, customer

  feedback or other metrics of customer satisfaction or experiences relating to ESPs.

          Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to those documents (surveys, questionnaires, etc.)

  that address ESPs for household appliances. Defendants’ objection on the basis of privilege is

  SUSTAINED, provided any documents withheld under said objection are documented in a

  privilege log.

  Request for Production No. 14:          Plaintiff seeks all documents relating to Defendants’

  investigation, response, resolution or other action taken related each complaint, claim or inquiry

  described in Request No. 13.

          As noted by Defendants, it appears Plaintiff seeks documents related to complaints set

  forth in response to Request for Production No. 12, not No. 13. Defendants’ objections on the

  basis of relevancy and proportionality are SUSTAINED IN PART AND OVERRULED IN

  PART. Defendants shall supplement their response to this request, but said supplement shall be

  limited to those documents relating to consumer complaints, claims or inquiries that address ESPs
                                            Page 7 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 8 of 13 Page ID #395




  for household appliances for which complaints were made that coverage was lacking or

  insufficient during the original manufacturer’s warranty. Defendants’ objection on the basis of

  privilege is SUSTAINED, provided any documents withheld under said objection are documented

  in a privilege log.

  Request for Production No. 15: Plaintiff seeks all documents relating to Plaintiff or any class

  members, including but not limited to the name, address, telephone number, email address or any

  other identifying information associated therewith.

          Defendants’ objections are OVERRULED.               Defendants shall produce documents

  responsive to this request (to the extent said documents are not privileged) if they have any in their

  possession. Defendants are reminded of their duty to supplement under Federal Rule of Civil

  Procedure 26(e).

  Request for Production No. 16: Plaintiff seek documents sufficient to determine the number of

  ESPs sold or issued by Defendants during the relevant time period and the gross amount of sales of

  such plans, grouped by state if possible.

          Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to documents related to ESPs for household

  appliances. Defendants’ objection on the basis of privilege is SUSTAINED, provided any

  documents withheld under said objection are documented in a privilege log.

  Request for Production No. 17: Plaintiff seeks documents sufficient to determine the number

  of ESPs cancelled before the expiration of their term during the relevant time period, grouped by

  state if possible.

          Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN
                                            Page 8 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 9 of 13 Page ID #396




  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to those documents related to ESPs for household

  appliances. Defendants’ objection on the basis of privilege is SUSTAINED, provided any

  documents withheld under said objection are documented in a privilege log.

  Request for Production No. 18: Plaintiff seeks documents sufficient to determine the amount

  and number of refunds issued or paid to purchasers of ESPs during the relevant time period,

  grouped by state if possible.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to documents related to ESPs for household

  appliances. Defendants’ objection on the basis of privilege is SUSTAINED, provided any

  documents withheld under said objection are documented in a privilege log.

  Request for Production No. 19: Plaintiff seeks documents referring or relating to changes,

  revisions, additions, deletions or modifications to the ESPs, whether proposed or approved by state

  regulators.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to documents related to ESPs for household

  appliances. Defendants’ objection on the basis of privilege is SUSTAINED, provided any

  documents withheld under said objection are documented in a privilege log.

  Request for Production No. 20: Plaintiff seeks all print, digital, video or audio advertisements

  or marketing materials related to ESPs.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN
                                           Page 9 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 10 of 13 Page ID #397




  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to documents related to ESPs for household

  appliances. Defendants’ objection on the basis of privilege is SUSTAINED, provided any

  documents withheld under said objection are documented in a privilege log.

  Request for Production No. 21: Plaintiff seeks all telephone scripts, form letters, frequently

  asked questions, and answers or other standard responses to customer complaints, claims, or

  requests, including but not limited to requests for refunds or cancellation.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to documents related to ESPs for household

  appliances. Defendants’ objection on the basis of privilege is SUSTAINED, provided any

  documents withheld under said objection are documented in a privilege log.

  Request for Production No. 22: Plaintiff seeks all documents containing Defendants’ policies

  and procedures regarding rights of insurance carriers, claims, and investigations of claims made

  under ESPs.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to documents related to ESPs for household

  appliances. Defendants’ objection on the basis of privilege is SUSTAINED, provided any

  documents withheld under said objection are documented in a privilege log.

  Request for Production No. 26: Plaintiff seeks all claims manuals, policy manuals, policy

  statements, or other documents regarding the processing of claims during the relevant time period,

  including any changes or alterations to those manuals, statements, or documents.
                                            Page 10 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 11 of 13 Page ID #398




         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to documents related to ESPs for household

  appliances. Defendants’ objection on the basis of privilege is SUSTAINED, provided any

  documents withheld under said objection are documented in a privilege log.

  Request for Production No. 27: Plaintiff seeks all documents referring or relating to market

  conduct examinations conducted by any state departments of insurance, including but not limited

  to the Missouri Market Conduct Examination (#0905-22-TGT) of Wesco Insurance Company on

  or about October 24, 2011.

         Defendants represent it provided the Wesco Insurance Company document identified by

  Plaintiff in the spirit of cooperation, but objects on the basis of relevancy. Defendants’ objection

  is SUSTAINED.

  Request for Production No. 28:            Plaintiff seeks all documents referring or relating to

  Defendants’ receipt, review, knowledge or authorization of the drafting of ESPs, including but not

  limited to any statements, express or implied, regarding the coverage or applicability of ESPs.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to documents related to ESPs for household

  appliances. Defendants’ objection on the basis of privilege is SUSTAINED, provided any

  documents withheld under said objection are documented in a privilege log.

  Request for Production No. 29: Plaintiff seeks all documents referring or relating to the retail

  price, suggested or otherwise, of ESPs.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN
                                          Page 11 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 12 of 13 Page ID #399




  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to documents related to ESPs for household

  appliances. Defendants’ objection on the basis of privilege is SUSTAINED, provided any

  documents withheld under said objection are documented in a privilege log.

  Request for Production No. 30: Plaintiff seeks all documents containing the names, addresses,

  telephone numbers, email addresses or any other contact information of purchasers of ESPs during

  the relevant time period, including but not limited to purchase orders, receipts, reports of sales,

  product or warranty registrations, surveys, marketing lists, and records of telephone or electronic

  response or inquires.

         Defendants’ objections on the basis of relevancy and proportionality are SUSTAINED IN

  PART AND OVERRULED IN PART. Defendants shall supplement their response to this

  request, but said supplement shall be limited to documents related to ESPs for household

  appliances for which complaints were made that coverage was lacking or insufficient during the

  original manufacturer’s warranty.       Defendants’ objection on the basis of privilege is

  SUSTAINED, provided any documents withheld under said objection are documented in a

  privilege log.

                                             Conclusion

         Plaintiff’s Motion to Compel Defendants’ Initial Disclosures and Answers to Plaintiff’s

  Interrogatories and Requests for Production (Doc. 43) is GRANTED IN PART AND DENIED

  IN PART.         Defendants’ shall supplement their responses to Plaintiff’s First Request for

  Production of Documents as set forth above by July 10, 2020.

  IT IS SO ORDERED.

  DATED: June 11, 2020
                                           Page 12 of 13
Case 3:18-cv-01366-SMY-RJD Document 60 Filed 06/11/20 Page 13 of 13 Page ID #400




                                           s/ Reona J. Daly
                                           Hon. Reona J. Daly
                                           United States Magistrate Judge




                                  Page 13 of 13
